Order filed October 26, 2012




                                        In The

                       Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-12-00348-CV
                                   ____________

                             SUSAN MEEK, M.D., Appellant

                                          V.

  ROCKNE ONSTAD INDIVIDUALLY AND D/B/A THE ONSTAD LAW FIRM
       AND JOYCE STAMP LILLY INDIVIDUALLY AND D/B/A JOYCE
                  STAMP LILLY, RN, JDPC, Appellees


                        On Appeal from the 268th District Court
                                Fort Bend County, Texas
                         Trial Court Cause No. 07-DCV-156522


                                       ORDER

       On September 18, 2012, we ordered Edward Meaux, the court reporter, to file the
record in this appeal on or before October 18, 2012. On September 21, 2012, Edward
Meaux informed this court he had not received the requested payment for the reporter’s
record. He also stated he has been unable to locate the exhibits in this case. On
September 26, 2012, the parties were notified no payment arrangements had been made
for the reporter’s record.
       On October 11, 2012, appellant offered proof of payment arrangements for the
reporter’s record that were made before the appeal was abated for mediation. Appellant
also offered proof of partial payment for the record in accordance with those
arrangements. Appellant acknowledges she was notified by Edward Meaux that he was
unable to locate the exhibits but does not ask for any relief regarding the lost exhibits.
See Tex. R. App. P. 34.6(f).

       Accordingly, we order Edward Meaux, the court reporter, to file the record in this
appeal within 30 days of this order.




                                       PER CURIAM